Order of the Supreme Court, Nassau County, dated January 14, 3966, affirmed insofar as appealed from, and judgment of said court, dated February 1, 1966, affirmed, with one bill of $10 costs and disbursements. No opinion. Appeal from order of said court, dated January 7, 1966, dismissed, without costs. That order was superseded by the order of January 14, 1966, granting reargument and adhering to the court’s original decision. Beldoek, P. J., Ughetta, Christ and Brennan, JJ., concur; Hopkins, J., concurs in the dismissal of the appeal from the original order of January 7, 1966, but votes to reverse the order of January 14, 1966, insofar as appealed from and to reverse the judgment, on the ground that a triable issue exists as to whether the plaintiff landlord is estopped to enforce the provisions of the lease with respect to the defendant tenant’s giving notice to cancel the lease.